Dismissed and Memorandum Opinion filed May 13, 2010.

 

 
In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-09-01079-CV

 
Miguel Collazzo aka Michael
Scott, Appellants
V.
Cecilia Longoria, Division
Chief, Appellee
 

On Appeal from the Probate Court
No 3
Harris County, Texas
Trial Court Cause No. 152002

 
MEMORANDUM  OPINION
 
            This is an
appeal from a judgment signed December 11, 2009.  The clerk’s record was filed
on December 31, 2009.  The reporter’s record was filed January 19, 2010.  No
brief was filed.
            On March 25,
2010, this court issued an order stating that unless appellant submitted his
brief, together with a motion reasonably explaining why the brief was late, on
or before April 26, 2010, the court would dismiss the appeal for want of
prosecution.  See Tex. R.
App. P. 42.3(b).
Appellant filed no response.
            Accordingly,
the appeal is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Frost, and Seymore.